DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
Claims 11-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
As per claim 11, The prior art of record does not teach a transmitting optical system for a Lidar system for illuminating a field of view with light. The system comprises at least: (a) a linear light source configured to generate and output primary light in linear form; (b) a deflecting optical system, including: a lens assemblage in an intermediate image plane of the deflecting optical system configured to output received primary light into the field of view; (c) a deflecting mirror, which is pivotable one-dimensionally around an axis, and which is configured to receive primary light from the linear light source and to direct the primary light onto the lens assemblage and optically image the linear light source onto the lens assemblage so that the image of the linear light source sweeps over at least a part of the lens assemblage upon a pivoting motion of the deflecting mirror (d) wherein the linear light source includes one of: (i) an edge emitting laser, including a broad area laser and a laser bar, and (ii) a surface emitting laser, including one of a vertical emitter, vertical cavity surface emitting laser (VCSEL) and a vertical emitter with external resonator, vertical external cavity surface emitting laser (VeCSEL) (e) and wherein the detector includes one of an avalanche photodiode detector (APD) and a single photon counting avalanche diode (SPAD) detector.

As per claim 16, The prior art of record does not teach An optical assemblage for a LIDAR system for optical detection of a field of view for a working apparatus and/or for a vehicle comprising: (a) a transmitting optical system to illuminate the field of view with primary light, including a linear light source to generate and output primary light in linear form, (b) and a deflecting optical system, which includes: (c) a lens assemblage in an intermediate image plane of the deflecting optical system to output received primary light into the field of view (d) a lens assemblage in an intermediate image plane of the deflecting optical system to output received primary light into the field of view (e) and a deflecting mirror which is pivotable one-dimensionally around an axis (f)   and is configured to receive primary light from the linear light source and to direct the primary light onto the lens assemblage and optically image the linear light source onto the lens assemblage so that the image of the linear light source sweeps over at least a part of the lens assemblage upon a pivoting motion of the deflecting mirror; (g) and a receiving optical system configured to receive secondary light from the field of view, wherein the linear light source includes one of: (i) an edge emitting laser, including a broad area laser and a laser bar, and (ii) a surface emitting laser, including one of a vertical emitter, vertical cavity surface emitting laser (VCSEL) and a vertical emitter with external resonator, vertical external cavity surface emitting laser (VeCSEL), (h) and wherein the detector includes one of an avalanche photodiode detector (APD) and a single photon counting avalanche diode (SPAD) detector.

As per claim 19, The prior art of record does not teach A LIDAR system for optical detection of a field of view for a working apparatus and/or for a vehicle comprising: (a) an optical assemblage for optical detection of a field of view for a working apparatus and/or for a vehicle, the optical assemblage including: (b) a transmitting optical system configured to illuminate the field of view with primary light, the transmitting optical system including a linear light source to generate and output primary light in linear form (c) and a deflecting optical system that includes a lens assemblage in an intermediate image plane of the deflecting optical system to output received primary light into the field of view (d) and a deflecting optical system that includes a lens assemblage in an intermediate image plane of the deflecting optical system to output received primary light into the field of view (e) and a deflecting mirror which is pivotable one-dimensionally around an axis (f) and is configured to receive primary light from the linear light source and to direct the primary light onto the lens assemblage and optically image the linear light source onto the lens assemblage so that the image of the linear light source sweeps over at least a part of the lens assemblage upon a pivoting motion of the deflecting mirror (g) and  a receiving optical system to receive secondary light from the field of view, wherein the linear light source includes one of: (i) an edge emitting laser, including a broad area laser and a laser bar, and (ii) a surface emitting laser, including one of a vertical emitter, vertical cavity surface emitting laser (VCSEL) and a vertical emitter with external resonator, vertical external cavity surface emitting laser (VeCSEL), (h) and wherein the detector includes one of an avalanche photodiode detector (APD) and a single photon counting avalanche diode (SPAD) detector.

As per claim 20, The prior art of record does not teach A vehicle, comprising: (a) a LIDAR system for optical detection of a field of view, the LIDAR system including:(b) an optical assemblage for optical detection of a field of view for a working apparatus and/or for a vehicle, the optical assemblage including: (c) a transmitting optical system to illuminate the field of view with primary light, the transmitting optical system including a linear light source to generate and output primary light in linear form, (d) and a deflecting optical system that includes a lens assemblage in an intermediate image plane of the deflecting optical system to output received primary light into the field of view (e) and a deflecting mirror which is pivotable one-dimensionally around an axis, and is configured to receive primary light from the linear light source and to direct the primary light onto the lens assemblage and optically image the linear light source onto the lens assemblage so that the image of the linear light source sweeps over at least a part of the lens assemblage upon a pivoting motion of the deflecting mirror, (f) and  a receiving optical system to receive secondary light from the field of view, wherein the linear light source includes one of. (i) an edge emitting laser, including a broad area laser and a laser bar, and (ii) a surface emitting laser, including one of a vertical emitter, vertical cavity surface emitting laser (VCSEL) and a vertical emitter with external resonator, vertical external cavity surface emitting laser (VeCSEL), (g) and wherein the detector includes one of an avalanche photodiode detector (APD) and a single photon counting avalanche diode (SPAD) detector.

Claims 12-15 depend on claim 11 and claims 17-18 depend on claim 16 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO automated interview Request (AIR) at  http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661